Title: [February 1771]
From: Adams, John
To: 



      Fryday Feby. 7 i.e. 8. 1771.
      
      
       Met a Committee of the House at the Representatives Room, to consider of a Plan for a society for encouraging Arts, Agriculture, Manufactures and Commerce, within the Province.
       Such a Plan may be of greater Extent and Duration than at first We may imagine. It might be usefull at any Time. There are in this Province natural Productions eno. Hemp, Silk, and many other Commodities might be introduced here, and cultivated for Exportation. The Mulberry Tree succeeds as well in our Climate and Soil, as in any.
      
      
       
        
   
   Friday fell on 8 Feb. 1771.


       
       
        
   
   This committee, appointed 16 Nov. 1770, was ordered to report at the next session (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 164), but its report has not been found.


       
      
       

      1771. Feby. 12.
      
      
       At a Time, when the Barriers against Popery, erected by our Ancestors, are suffered to be destroyed, to the hazard even of the Protestant Religion: When the system of the civil Law which has for so many Ages and Centuries, been withstood by the People of England, is permitted to become fashionable: When so many Innovations are introduced, to the Injury of our Constitution of civil Government: it is not surprizing that the great Securities of the People, should be invaded, and their fundamental Rights, drawn into Question. While the People of all the other great Kingdoms in Europe, have been insidiously deprived of their Liberties, it is not unnatural to expect that such as are interested to introduce Arbitrary Government should see with Envy, Detestation and Malice, the People of the British Empire, by their Sagacity and Valour defending theirs, to the present Times.
       There is nothing to distinguish the Government of Great Britain, from that of France, or of Spain, but the Part which the People are by the Constitution appointed to take, in the passing and Execution of Laws. Of the Legislature, the People constitute one essential Branch—And while they hold this Power, unlimited, and exercise it frequently, as they ought, no Law can be made and continue long in Force that is inconvenient, hurtful, or disagreable to the Mass of the society. No Wonder then, that attempts are made, to deprive the Freeholders of America and of the County of Middlesex, of this troublesome Power, so dangerous to Tyrants and so disagreable to all who have Vanity enough to call themselves the better Sort.—In the Administration of Justice too, the People have an important Share. Juries are taken by Lot or by Suffrage from the Mass of the People, and no Man can be condemned of Life, or Limb, or Property or Reputation, without the Concurrence of the Voice of the People.
       As the Constitution requires, that, the popular Branch of the Legislature, should have an absolute Check so as to put a peremptory Negative upon every Act of the Government, it requires that the common People should have as compleat a Controul, as decisive a Negative, in every Judgment of a Court of Judicature. No Wonder then that the same restless Ambition, of aspiring Minds, which is endeavouring to lessen or destroy the Power of the People in Legislation, should attempt to lessen or destroy it, in the Execution of Lawes. The Rights of Juries and of Elections, were never attacked singly in all the English History. The same Passions which have disliked one have detested the other, and both have always been exploded, mutilated or undermined together.
       
       The british Empire has been much allarmed, of late Years, with Doctrines concerning Juries, their Powers and Duties, which have been said in Printed Papers and Pamphlets to have been delivered from the highest Trybunals of Justice. Whether these Accusations are just or not, it is certain that many Persons are misguided and deluded by them, to such a degree, that we often hear in Conversation Doctrines advanced for Law, which if true, would render Juries a mere Ostentation and Pagentry and the Court absolute Judges of Law and fact. It cannot therefore be an unseasonable Speculation to examine into the real Powers and Duties of Juries, both in Civil and Criminal Cases, and to discover the important Boundary between the Power of the Court and that of the Jury, both in Points of Law and of Fact.
       Every intelligent Man will confess that Cases frequently occur, in which it would be very difficult for a Jury to determine the Question of Law. Long Chains of intricate Conveyances; obscure, perplext and embarrassed Clauses in Writings: Researches into remote Antiquity, for Statutes, Records, Histories, judicial Decisions, which are frequently found in foreign Languages, as Latin and French, which may be all necessary to be considered, would confound a common Jury and a decision by them would be no better than a Decision by Lott. And indeed Juries are so sensible of this and of the great Advantages the Judges have to determine such Questions, that, as the Law has given them the Liberty of finding the facts specially and praying the Advice of the Court in the Matter of Law, they very seldom neglect to do it when recommended to them, or when in any doubt of the Law. But it will by no Means follow from thence, that they are under any legal, or moral or divine Obligation to find a Special Verdict where they themselves are in no doubt of the Law.
       The Oath of a Juror in England, is to determine Causes “according to your Evidence”—In this Province “according to Law and the Evidence given you.” It will be readily agreed that the Words of the Oath at Home, imply all that is expressed by the Words of the Oath here. And whenever a general Verdict is found, it assuredly determines both the Fact and the Law.
       It was never yet disputed, or doubted, that a general Verdict, given under the Direction of the Court in Point of Law, was a legal Determination of the Issue. Therefore the Jury have a Power of deciding an Issue upon a general Verdict. And if they have, is it not an Absurdity to suppose that the Law would oblige them to find a Verdict according to the Direction of the Court, against their own Opinion, Judgment and Conscience.
       
       It has already been admitted to be most advisable for the Jury to find a Special Verdict where they are in doubt of the Law. But, this is not often the Case—1000 Cases occur in which the Jury would have no doubt of the Law, to one, in which they would be ata Loss. The general Rules of Law and common Regulations of Society, under which ordinary Transactions arrange themselves, are well enough known to ordinary Jurors. The great Principles of the Constitution, are intimately known, they are sensibly felt by every Briton—it is scarcely extravagant to say, they are drawn in and imbibed with the Nurses Milk and first Air.
       Now should the Melancholly Case arise, that the Judges should give their Opinions to the Jury, against one of these fundamental Principles, is a Juror obliged to give his Verdict generally according to this Direction, or even to find the fact specially and submit the Law to the Court. Every Man of any feeling or Conscience will answer, no. It is not only his right but his Duty in that Case to find the Verdict according to his own best Understanding, Judgment and Conscience, tho in Direct opposition to the Direction of the Court.
       A religious Case might be put of a Direction against a divine Law.
       The English Law obliges no Man to decide a Cause upon Oath against his own Judgment, nor does it oblige any Man to take any Opinion upon Trust, or to pin his faith on the sleve of any mere Man.
      
      
       
        
   
   The following essay on the rights of juries, an issue being warmly debated in both England and America, has every appearance of having been written for a newspaper, but no printing has been found. Samuel M. Quincy, the editor of Josiah Quincy Jr.’s ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., plausibly suggested that at least some passages in it were originally “part of [JA’s] preparation for the argument” in the case of Wright and Gill v. Mein, which had come before the Suffolk Inferior Court, Jan. 1771, and was appealed to the next sitting of the Superior Court (Quincy, ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., Appendix II, p. 566–567). JA’s extensive notes and authorities for his successful argument in this case—that a jury can find against the instructions of a court—are in Adams Papers, Microfilms, Reel 185.


       
      
      

      Thurdsday Feby. 14. 1771.
      
      
       Dined at Mr. Hancocks with the Members, Warren, Church, Cooper, &c. and Mr. Harrison and spent the whole Afternoon and drank Green Tea, from Holland I hope, but dont know.—
      
      
       
        
   
   Of the “Boston seat” in the House of Representatives.


       
      
      

      Fryday 15 February. Evening.
      
      
       Going to Mr. Pitts’s, to meet the Kennebeck Company—Bowdoin, Gardiner, Hallowell, and Pitts. There I shall hear Philosophy, and Politicks, in Perfection from H.—high flying, high Church, high state from G.—sedate, cool, Moderation from B.—and warm, honest, frank Whiggism from P. I never spent an Evening at Pitts’s. What can I learn tonight.
       Came home and can now answer the Question. I learned nothing. The Company was agreable enough.—Came home in great Anxiety and distress, and had a most unhappy Night—never in more misery, in my whole Life—God grant, I may never see such another Night.
      
      

      Saturday. Feby. 16.
      
      
       Have had a pensive day.
      
      
       
        
   
   The next entry in the present Diary booklet (D/JA/16), curiously, is dated 21 Nov. 1772; this is followed by 18 blank leaves and then by scattered entries from ca. 20 July 1771, through 28 i.e. 27 Nov. 1772.


       
      
     